Exhibit 10.48

 

Anstellungsvertrag

 

Employment Agreement

 

 

 

Dieser ANSTELLUNGSVERTRAG (dieser “Vertrag”) wird am 29th August 2013 mit
Wirkung zum 01. September 2013 (“Datum des Inkrafttretens”) zwischen Hillenbrand
Germany Holding GmbH, einer deutschen Gesellschaft, Theodorstraße 10, 70469
Stuttgart, Deutschland (der “Gesellschaft”) und Thomas Kehl (“Geschäftsführer”)
geschlossen.

 

This EMPLOYMENT AGREEMENT (this “Agreement”), is made as of the 29th day of
August, 2013, to be effective as of the 1st day of September, 2013 (the
“Effective Date”), by and between Hillenbrand Germany Holding GmbH, a German
corporation, Theodorstraße 10, 70469 Stuttgart, Germany (the “Company”), and
Thomas Kehl (the “Executive” or “Managing Director”).

 

 

 

Die Gesellschaft und der Geschäftsführer werden mitunter jeweils als eine
“Partei” bezeichnet und sind zusammen die “Parteien”. Die jeweiligen
unmittelbaren und mittelbaren Mutter- und Tochtergesellschaften der Gesellschaft
sowie Gesellschaften, die mit der Gesellschaft unter gemeinsamer Beherrschung
stehen, werden nachstehend als deren “verbundene Unternehmen” bezeichnet”.

 

Each of the Company and Executive is sometimes referred to below as a “Party”
and together they are the “Parties.” The Company’s direct and remote parent and
subsidiary companies, and those companies under common control with the Company,
as constituted from time to time, are referred to below as its “affiliated
companies.”

 

 

 

PRÄAMBEL

 

RECITALS

 

 

 

Die Parteien haben vereinbart, dass das bestehende Anstellungsverhältnis
zwischen dem Geschäftsführer und Coperion Capital GmbH mit Wirkung vom Datum des
Inkrafttretens und im Hinblick auf die neue Aufgabe des Geschäftsführers auf die
Gesellschaft übergeht. Die Gesellschaft wird den Geschäftsführer in einer
leitenden Funktion gemäß den Bedingungen dieses Vertrages beschäftigen. Dieser
Vertrag dient dem Zweck, die Bedingungen dieses Anstellungsverhältnisses
darzulegen.

 

The Parties have agreed that as of the Effective Date and with respect to the
new role of Executive the existing employment relationship between the Executive
and Coperion Capital GmbH shall be transferred to the Company. The Company will
employ Executive in an executive capacity in accordance with the terms of this
Agreement. This Agreement is made to document the terms and conditions of such
employment relationship.

 

--------------------------------------------------------------------------------


 

VEREINBARUNGEN

 

AGREEMENTS

 

 

 

Die Parteien treffen daher in der Absicht, sich gesetzlich zu verpflichten, die
folgenden Vereinbarungen:

 

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

 

 

 

1.              Wirksamkeit des Vertrages; Anstellung. Die Bedingungen dieses
Vertrages werden ab dem Datum des Inkrafttretens wirksam. Bis zum Datum des
Inkrafttretens bleibt der bestehende Anstellungsvertrag zwischen dem
Geschäftsführer und Coperion Capital GmbH vom 24. Februar 2011 (der “vorherige
Anstellungsvertrag”) uneingeschränkt wirksam. Dieser vorherige
Anstellungsvertrag endet bei Inkrafttreten dieses Vertrages.

 

1.              Effectiveness of Agreement; Employment. The terms and conditions
of this Agreement shall become effective commencing on the Effective Date. Until
the Effective Date, the existing employment agreement by and between Executive
and the Coperion Capital GmbH, dated as of February 24, 2011 (the “Prior
Employment Agreement”), shall continue in full force and effect. Such Prior
Employment Agreement shall terminate upon the effectiveness of this Agreement.

 

 

 

2.              Position und Pflichten. Mit Wirkung vom Datum des Inkrafttretens
wird der Geschäftsführer in der Position eines Geschäftsführers der Gesellschaft
und President der Coperion Group tätig werden. Die “Coperion Group” umfasst
derzeit die Coperion Capital GmbH mit allen ihren deutschen und nichtdeutschen
Tochtergesellschaften, wobei die Parteien anerkennen, dass ggf. weitere
Unternehmen der Coperion Group beitreten oder diese verlassen können. Der
Geschäftsführer ist verpflichtet, alle Pflichten wahrzunehmen und alle
Verantwortlichkeiten zu übernehmen, die mit dieser Position (oder einer anderen
Position, in der der Geschäftsführer ggf. beschäftigt wird) verbunden sind oder
mit denen der Geschäftsführer ggf. betraut wird. Position und Pflichten des
Geschäftsführers können auf Weisung der Gesellschaft eine Anstellung oder
Tätigkeit als Geschäftsführer, Leitender Angestellter oder
Verwaltungsratsmitglied einer oder mehrerer der verbundenen

 

2.              Position and Duties. Executive’s position and title on the
Effective Date will be a Managing Director (“Geschäftsführer”) of the Company
and President of the Coperion Group. “Coperion Group” currently consists of
Coperion Capital GmbH with all its German and non-German subsidiaries, although
the Parties acknowledge that additional entities may from time to time join or
exit the Coperion Group. Executive agrees to perform all duties and accept all
responsibilities incidental to that position (or any other position in which
Executive may be employed) or as may be assigned to Executive. Executive’s
position and duties may include being employed by, serving as a managing
director, an officer or director of, and providing services to or for, one or
more of the Company’s affiliated companies, as directed by the Company.

 

--------------------------------------------------------------------------------


 

Unternehmen der Gesellschaft und die Erbringung von Dienstleistungen für eines
oder mehrere derselben beinhalten.

 

 

 

 

 

3.              Berichtslinie. Der Geschäftsführer ist dem Chief Executive
Officer von Hillenbrand, Inc. oder einem anderen vom Chief Executive Officer von
Hillenbrand, Inc. benannten Vertreter unterstellt.

 

3.              Reporting Line. Executive will report to the Chief Executive
Officer of Hillenbrand, Inc. or another representative as designated by the
Chief Executive Officer of Hillenbrand, Inc.

 

 

 

4.              Befugnisse, zustimmungspflichtige Geschäftsvorgänge. Der
Geschäftsführer vertritt die Gesellschaft allein.

 

4.              Scope of Authority, Transactions Subject to Consent. Executive
represents the Company alone.

 

 

 

Für alle Geschäftsvorgänge, die über die normale Geschäftstätigkeit der
Gesellschaft, einschließlich Coperion Group, hinausgehen, hat der
Geschäftsführer die vorherige schriftliche Genehmigung des Chief Executive
Officer von Hillenbrand, Inc. oder eines anderen Senior Vice President von
Hillenbrand, Inc. einzuholen. Anlage 1 zu diesem Vertrag enthält eine Liste der
Geschäftsvorgänge, für die der Geschäftsführer diese Zustimmung in jedem Fall
und ungeachtet des vorangehenden Satzes benötigt.

 

For all business transactions beyond the ordinary operations of the Company
including Coperion Group, Executive shall obtain the prior written approval of
the Chief Executive Officer of Hillenbrand, Inc. or another Senior Vice
President of Hillenbrand, Inc. Attachment 1 to this Agreement provides for a
list of business transactions for which Executive requires this consent in any
event and irrespective of the previous sentence.

 

 

 

5.              Einsatz und Loyalität. Während der Dauer des
Anstellungsverhältnisses des Geschäftsführers im Rahmen dieses Vertrages
verpflichtet sich der Geschäftsführer, bei der Führung der ihm anvertrauten
Geschäfte der Gesellschaft bestmögliche Anstrengungen zu unternehmen und seine
Arbeitszeit und Bemühungen, Aufmerksamkeit und Energie im Wesentlichen
vollständig der Wahrnehmung seiner Pflichten und Verantwortlichkeiten als
Geschäftsführer für die Gesellschaft zu widmen. Der

 

5.              Efforts and Loyalty. During the term of Executive’s employment
under this Agreement, Executive agrees to use Executive’s reasonable best
efforts in the conduct of the Company’s business endeavors entrusted to
Executive and agrees to devote substantially all of Executive’s working time and
efforts, attention and energy to the discharge of the duties and
responsibilities of Executive to and for the Company. Executive agrees not to
engage in any other activities that interfere with

 

--------------------------------------------------------------------------------


 

Geschäftsführer wird keine anderen Tätigkeiten ausüben, die die Leistung des
Geschäftsführers im Rahmen dieses Vertrages beeinträchtigen, und in keiner
Funktion für andere Unternehmen tätig zu werden, ohne zunächst die
diesbezügliche schriftliche Zustimmung der Gesellschaft einzuholen.

 

Executive’s performance under this Agreement and agrees not to work in any
capacity for any other business or enterprise without first obtaining the
Company’s written consent thereto.

 

 

 

6.              Vergütung. Der Geschäftsführer erhält für alle von dem
Geschäftsführer für die Gesellschaft oder ihre verbundenen Unternehmen
erbrachten Dienstleistungen die folgende Vergütung:

 

6.              Compensation. For all services rendered by Executive to or for
the Company or its affiliated companies, Executive shall be paid as follows:

 

 

 

(a)         Ein Grundgehalt in einer anfänglichen Höhe von EUR 350.000 brutto
jährlich, zahlbar in zwölf (12) gleichen monatlichen Teilbeträgen à EUR
29.166,66 abzgl. Einbehalte und Abzüge; die Auszahlung erfolgt jeweils zum Ende
eines Monats. Das Grundgehalt wird bereits mit Wirkung ab dem 01.
August gezahlt. Mit dem Gehalt für September 2013 erhält der Geschäftsführer den
Differenzbetrag zu seinem jetzigen Gehalt gemäß dem vorherigen
Anstellungsvertrag in Höhe von EUR 6.250 brutto ausgezahlt

 

(a)         A base salary at an initial annual rate of EUR 350,000 gross,
payable in equal monthly installments of EUR 29,166.66 in arrears, less
withholdings and deductions. The base salary will be paid with effect to
August 1, 2013 already. The Managing Director will receive the difference to his
base salary according to the Prior Employment Agreement in the amount of EUR
6,250 gross together with the salary for the month of September 2013;

 

 

 

(b)         Darüber hinaus ist der Geschäftsführer berechtigt, an dem Short-Term
Incentive Compensation (STIC)-Programm der Coperion Group teilzunehmen. Die für
das Geschäftsjahr 2013 gültige Version des STIC-Programms ist als Anlage
beigefügt und wird bis zum Ende des Geschäftsjahres 2013 in Kraft bleiben, wobei
das STIC-Programm jedes Jahr neu definiert wird. Für die Restlaufzeit des
Geschäftsjahres 2013 wird der jährliche Zielbonus gemäß dem STIC-Program mit
100 % des

 

(b)         In addition, Executive will be entitled to participate in the
Coperion Group Short-Term Incentive Compensation (STIC) Program. The version of
the STIC Program applicable for fiscal year 2013 is attached and will continue
in effect with respect to Executive for the remainder of fiscal year 2013;
provided, however, that the STIC Program will be re-defined each year.  For the
remainder of fiscal year 2013, Executive’s annual target bonus according to the
STIC

 

--------------------------------------------------------------------------------


 

Grundgehalts wie im STIC-Program definiert vorgegeben (dies ist das
Septembergehalt des jeweiligen Jahres). Mit Beginn des Geschäftsjahres 2014 wird
als jährlicher Zielbonus des Geschäftsführers gemäß dem STIC-Programm ein Bonus
in Höhe von 75 % des Grundgehaltes vorgegeben. Der STIC-Pool wird eingerichtet,
sofern die Coperion Group festgesetzte Finanzziele erfüllt oder übertrifft.
Diese Ziele werden von Hillenbrand, Inc. zu gegebener Zeit vor oder gegen Beginn
jedes Geschäftsjahres definiert;

 

Program will be targeted at 100% of base salary as defined in the STIC-Program
(which is the September salary of the respective year).  Beginning with fiscal
year 2014, Executive’s annual target bonus according to the STIC Program will be
targeted at 75% of base salary. The STIC pool is established if and when the
Coperion Group meets or exceeds established financial goals. These goals will be
defined by Hillenbrand, Inc. in due course before or near the beginning of each
fiscal year.

 

 

 

(c)          Zusätzlich, ab dem Geschäftsjahr 2014 ist der Geschäftsführer
außerdem berechtigt, jährliche Long-Term Incentive-Based Compensation
(LTIC)-Prämien zu erhalten, die nach alleinigem Ermessen von Hillenbrand, Inc.
gemäß dem jeweils anwendbaren LTIC-Programm gewährt werden. Tatsächliche
LTIC-Prämien, soweit vorhanden, können aufgrund einer Vielzahl von Faktoren,
einschließlich der individuellen Leistung des Geschäftsführer, höher oder
niedriger ausfallen als erwartet. Die Teilnahme an dem LTIC-Programm ist als
eine gesonderte Rechtsbeziehung zu betrachten, die ausschließlich zwischen dem
Geschäftsführer und Hillenbrand, Inc. besteht. Die Gesellschaft kann in keiner
Weise für Verpflichtungen im Rahmen des LTIC-Programms zur Verantwortung gezogen
werden; wobei es sich - um Missverständnissen vorzubeugen — bei der Teilnahme an
dem LTIC-Programm um eine Vergütung für die Dienste des Geschäftsführers für die
Gesellschaft und nicht um eine

 

 

(c)          In addition, beginning with the fiscal year 2014, Executive will
also be eligible for annual long-term incentive-based compensation (LTIC) awards
which are granted at the sole discretion of Hillenbrand, Inc. in accordance with
the respective LTIC Program as applicable. Actual LTIC grants, if any, may be
higher or lower than expected, depending on a variety of factors, including
Executive’s individual performance. The participation in the LTIC Program is to
be seen as a separate legal relationship which exclusively is between Executive
and Hillenbrand, Inc. The Company can in no respect be held liable for any
obligations under the LTIC Program; provided, that for the avoidance of doubt,
participation in the LTIC Program is compensation for Executive’s service to the
Company and not in connection with any service to Hillenbrand, Inc.

 

--------------------------------------------------------------------------------


 

Vergütung in Verbindung mit etwaigen Dienstleistungen für Hillenbrand, Inc.
handelt;

 

 

 

 

 

(d)         Zusätzlich wird dem Geschäftsführer ein Firmenfahrzeug der gehobenen
Mittelklasse für geschäftliche und private Zwecke entsprechend der Coperion
Dienstwagenrichtlinie (Gruppe „A”) der Gesellschaft zur Verfügung gestellt,
welches bei Beendigung des Anstellungsverhältnisses mit allem Zubehör, Reifen,
Schlüsseln etc. innerhalb von sieben (7) Tagenzurückzugeben ist.

 

(d)         In addition, Executive will be provided a company car of upper
middle class for business and private use in accordance with applicable Coperion
Car policy group “A” Company policy; provided, that such car shall be
immediately returned to the Company upon termination of Executive’s employment
for any reason. Executive shall return the Company car with all equipment,
tires, keys, etc. within seven (7) days.

 

 

 

(e)          Die zusätzlichen Vergütungen, Nebenleistungen und Vergünstigungen,
die die Gesellschaft jeweils für angemessen hält. Derartige weitere
Vergütungselemente, sofern vorhanden, werden freiwillig und nach alleinigen
Ermessen der Gesellschaft gezahlt. Eine in einem Jahr erfolgte Zahlung begründet
keine Verpflichtung der Gesellschaft, diese Zahlung in künftigen Jahren zu
leisten.

 

(e)          Such additional compensation, benefits and perquisites as the
Company may from time to time deem appropriate. Any such other compensation, if
any, is paid voluntarily and to the entire discretion of the Company. A payment
in one year does not create any obligation for the Company to render any such
payments in future years.

 

 

 

(f)           Der Geschäftsführer ist derzeit unter dem Vorherigen
Anstellungsertrag von der Beitragspflicht in der gesetzlichen Sozialversicherung
in Deutschland befreit. Sofern diese Befreiung auch unter diesem Vertrag erteilt
wird, werden die Arbeitgeberanteile zur gesetzlichen Sozialversicherung
entsprechend der Beitragsbemessungsgrenze direkt an den Geschäftsführer
ausgezahlt. Dieser Betrag ist in Deutschland einkommensteuerpflichtig und wird
mit den sonstigen Bezügen versteuert. Dieser Betrag ist nicht Teil des festen

 

(f)           Under the Prior Employment Agreement the Executive currently is
exempted from the obligation to contribute to the statutory social security
insurance. Provided this exemption will also be granted under this Agreement,
the employer’s part of the contribution to the statutory social security
insurance according to the contribution ceiling will be paid to the Executive
directly. This amount is subject to income tax in Germany and will be taxed
together with the other remuneration. This amount is

 

--------------------------------------------------------------------------------


 

Jahresgehaltes und damit nicht bonusrelevant. Der Geschäftsführer verpflichtet
sich, für seine soziale Absicherung selbst angemessen entsprechend Vorsorge zu
treffen.

 

not part of the fixed annual base salary and therefore not eligible for the
bonus. The Executive is obliged to take care for his own social coverage
appropriately.

 

 

 

(g)          Die Gesellschaft wird den Geschäftsführer außerdem in der
freiwilligen gesetzlichen Unfallversicherung bei der Berufsgenossenschaft
anmelden und die Beiträge übernehmen. Die hierauf anfallende Steuer trägt der
Geschäftsführer.

 

(g)          Further, the Company will enroll the Executive in the statutory
accident insurance and will bear the contributions. Any taxes that incur in this
respect shall be borne by the Executive.

 

 

 

7.              Änderungen der Vergütung. Vorbehaltlich nachstehendem Abschnitt
13 und außer in Bezug auf das in vorstehendem Abschnitt 6 (a) vorgesehene
Grundgehalt behält sich die Gesellschaft das Recht vor, und der Geschäftsführer
akzeptiert das Recht der Gesellschaft, nach alleinigem Ermessen der Gesellschaft
Änderungen der Vergütung des Geschäftsführers vorzunehmen, u. a. einschließlich
der Änderung oder Streichung einer Vergütungskomponente; jedoch unter dem
Vorbehalt, dass der Geschäftsführer weiterhin berechtigt ist, an allen
Pensionsplänen, die von der Gesellschaft jeweils nach ihrem alleinigen Ermessen
unterhalten werden, auf derselben Grundlage teilzunehmen, wie andere
vergleichbar gestellte Geschäftsführer.

 

7.              Changes to Compensation. Subject to Section 13 below, and except
with respect to the base salary as provided for in Section 6 (a) above, the
Company reserves the right to, and Executive agrees that the Company may, make
changes to Executive’s compensation from time to time in the Company’s sole
discretion, including, but not limited to, modifying or eliminating a
compensation component; provided, however, that Executive shall be and shall
remain entitled to participate in all benefit plans maintained by the Company in
its sole discretion from time to time on the same basis as other executive
officers similarly situated.

 

 

 

8.              Urlaub. Der Geschäftsführer hat Anspruch auf einen Urlaub von 30
Arbeitstagen pro Jahr. Samstage gelten nicht als Arbeitstage. Die Urlaubszeit
ist unter Berücksichtigung der Erfordernisse der Gesellschaft und der
persönlichen Wünsche des Geschäftsführers

 

8.              Vacation. Executive shall be entitled to an annual vacation of
30 working days. Saturdays are not considered working days. The time of vacation
shall be determined by taking into consideration the necessities of the Company
and the personal wishes of Executive. Vacation

 

--------------------------------------------------------------------------------


 

festzulegen. Urlaub, der in einem Kalenderjahr nicht in Anspruch genommen wird,
verfällt.

 

not taken during the calendar year will forfeit.

 

 

 

9.              Lohnfortzahlung bei Krankheit.

 

9.              Continued Remuneration upon Sickness.

 

 

 

(a) Der Geschäftsführer ist verpflichtet, der Gesellschaft jede
Dienstverhinderung, ihre Gründe und ihre voraussichtliche Dauer unverzüglich
anzuzeigen.

 

(a)         The Executive is obliged to inform the Company about any incapacity
to perform his services and its expected duration immediately.

 

 

 

(b) Im Falle von Krankheit oder unfallbedingter Dienstunfähigkeit leistet die
Gesellschaft während der ersten sechs Wochen der Arbeitsunfähigkeit
Entgeltfortzahlung entsprechend der gesetzlichen Vorschriften. Im Anschluss an
den sechswöchigen Entgeltfortzahlungszeitraum zahlt die Gesellschaft an den
Geschäftsführer bis zum Ablauf des 12. Monats nach Beginn der Arbeitsunfähigkeit
- längstens jedoch bis zur Beendigung des Dienstverhältnisses - die Differenz
zwischen den von der Krankenkasse erbrachten Leistungen und seiner sich aus
Ziffer 6 (a) ergebenden monatlichen Nettofestbezüge. Dauert die
Arbeitsunfähigkeit länger als sechs Monate an, so vermindert sich der Bonus nach
Ziffer 6 (b) pro rata temporis um die gesamte Dauer der Arbeitsunfähigkeit.

 

(b)         In case of sickness or incapacity to perform his services due to an
accident, the Company continues to pay the remuneration according to statutory
provisions during the first six weeks. Following the six weeks period, the
Company shall pay to the Executive until the end of the 12th month of
incapacity, but in no event longer than until the termination of this Agreement,
the difference between the benefits provided for by the health insurance and his
monthly net fixed salary according to Section 6 (a). In case the incapacity
should last longer than 6 months, the bonus according to Sec 6 (b) will be
reduced pro rata temporis by the total duration of incapacity.

 

 

 

(c)          Der Geschäftsführer hat etwaige Schadensersatzansprüche gegen
Dritte, die aus dem die Arbeitsunfähigkeit verursachenden Ereignis herrühren, in
Höhe der weiter gezahlten Bezüge an die Gesellschaft abzutreten.

 

(c)          The Managing Director will assign to the Company any damage claims
against third parties resulting from occurence which caused the incapacity up to
the amount of the continued remuneration.

 

 

 

10.       D&O Versicherung. Die Gesellschaft wird den Geschäftsführer in eine
angemessene D&O Versicherung einbeziehen, die entweder bei der Hillenbrand Inc;
oder einer ihrer Tochtergesellschaften besteht.

 

10.       D&O Insurance. The Managing Director will be included in an
appropriate D&O Insurance provided for either by Hillenbrand, Inc., or one of
its subsidiaries.

 

--------------------------------------------------------------------------------


 

11.       Unfallversicherung, Haftpflichtversicherung. Die Gesellschaft schließt
für den Geschäftsführer zusätzlich zur gesetzlichen Unfallversicherung eine
private Unfallversicherung mit 24-Stunden-Deckung nach den geltenden
Coperion-Richtlinien ab.

 

11.       Accident Insurance, Third Liability Insurance. In addition to the
statutory accident insurance the Company will maintain for the Managing Director
a private accident insurance with 24 hours coverage according to the applicable
Coperion guidelines.

 

 

 

Die Versicherungssummen betragen zur Zeit im Todesfall EUR 110.000 und im
Invaliditätsfall EUR 500.000 (bei Vollinvalidität). Außerdem gibt es eine mit
dem Versicherer vereinbarte zusätzliche Mehrleistung bei einem festgestellten
Invaliditätsgrad von mindestens 70 % in Höhe von derzeit EUR 200.000. Es gelten
die Formulierungen der jeweils geltenden Versicherungspolice.

 

The amounts insured are currently EUR 100,000 in case of death and EUR 500,000
in case of disability (upon full disability). In addition, as agreed upon with
the insurer, there will be an additional benefit in case of a certified
disability of at least 70 % in the amount of EUR 200,000 for the time being. The
wording of the insurance policies, as applicable, apply.

 

 

 

Im Rahmen der Industrie-Haftpflichtversicherung der Gesellschaft besteht für den
Geschäftsführer eine kostenlose private Haftpflichtversicherung mit einer
Deckungssumme von EUR 10 Mio je Schadensereignis.

 

The Managing Director will be provided with a private third party liability
insurance with a coverage of EUR 10 mio. per case of damage at no costs within
the Company’s industry third-party liability insurance.

 

 

 

Diese Versicherungen sind freiwillige Sozialleistungen der Gesellschaft. Die
Gesellschaft behält sich das Recht vor, diese Vereinbarungen bei Vorliegen eines
sachlichen Grundes jederzeit mit einer dreimonatigen Ankündigungsfrist zum
Monatsende zu widerrufen oder zu ändern. Der Widerruf kann insbesondere aus
wirtschaftlichen Gründen erfolgen, wenn der Versicherer seine Bedingungen ändert
oder die Versicherungsleistung verteuert wird.

 

These insurances are voluntary social benefits of the Company. The Company
reserves the right to withdraw or change these insurances with three months
notice in case of an objective reason. The withdrawal may, in particular, be
executed for economic reasons in case the insurer changes its terms and
conditions or increases the premiums for the insurance coverage.

 

 

 

12.       Beschränkungen und Verteidigung und Haftungsfreistellung. Der
Geschäftsführer erklärt und gewährleistet gegenüber der Gesellschaft, dass der
Geschäftsführer keine Partei einer Wettberwerbsverbots-

 

12.       Restrictions and Defense and Indemnification. Executive represents and
warrants to the Company that Executive is not a party to or bound by any
noncompetition or other agreement, with

 

--------------------------------------------------------------------------------


 

oder anderen Vereinbarung mit einem früheren Arbeitgeber oder einer anderen
Partei ist, die in irgendeiner Weise das Recht des Geschäftsführers als
Arbeitnehmer oder in anderer Funktion beschränkt, von einer Person oder einem
Unternehmen angestellt zu werden oder diese zu beraten oder Dienstleistungen für
diese zu erbringen. Der Geschäftsführer erklärt und gewährleistet ferner, dass
der Geschäftsführer keine der Öffentlichkeit nicht zugänglichen, vertraulichen
Informationen eines oder bezüglich eines Geschäfts oder Unternehmens (abgesehen
von der Gesellschaft oder deren verbundenen Unternehmen) besitzt. Der
Geschäftsführer vereinbart, die Gesellschaft in Bezug auf etwaige Verluste oder
Kosten, die die Gesellschaft oder eines ihrer verbundenen Unternehmen infolge
der Unrichtigkeit oder Verletzung einer der Erklärungen, Gewährleistungen oder
Vereinbarungen seitens des Geschäftsführers in diesem Abschnitt 12 oder einer
Verletzung von Verpflichtungen nach Beendigung des Anstellungsverhältnisses
gegenüber einem früheren Arbeitgeber erleidet oder die der Gesellschaft oder
einem ihrer verbundenen Unternehmen diesbezüglich entstehen, zu verteidigen und
von der Haftung freizustellen.

 

any former employer or otherwise, that limits or restricts in any manner
Executive’s right, as an employee or in any other capacity, to be employed by or
provide advice or services to, any person or entity. Executive further
represents and warrants that Executive does not have or possess any non-public,
confidential information of or relating to any business or enterprise (other
than the Company or its affiliated companies). Executive agrees to defend and
indemnify the Company from and against any loss or expense suffered or incurred
by the Company or any of its affiliated companies as a result of an inaccuracy
or breach of any of Executive’s representations, warranties or agreements made
in this Section 12, or any breach by Executive of any post-employment
obligations to any prior employer.

 

 

 

13.  Laufzeit, ordentliche Kündigung.  Dieser Vertrag wird auf unbestimmte Zeit
geschlossen. Jede Partei kann diesen Vertrag durch schriftliche Kündigung unter
Einhaltung einer Kündigungsfrist von 12 Monaten zum Ende eines Kalendermonats
kündigen, jedoch frühestens zum 31. Dezember 2014. Die Kündigung bedarf der
Schriftform.

 

13.  Term, Termination Without Cause.  This Agreement is agreed upon for an
indefinite term. Either Party may terminate this Agreement by written notice of
termination by observing a notice period of 12 months effective to the end of a
calendar month, but not with effect to a prior date than December 31, 2014.
Notice of termination has to be in written form.

 

--------------------------------------------------------------------------------


 

14.       Kündigung aus wichtigem Grunde. Das Anstellungsverhältnis des
Geschäftsführers kann von der Gesellschaft jederzeit und ohne Einhaltung einer
Kündigungsfrist “aus wichtigem Grunde” durch schriftliche Kündigung an den
Geschäftsführer, in der das Datum der Kündigung und die Umstände, die den
“Grund” für diese Kündigung darstellen, genannt werden, gekündigt werden. Für
die Zwecke dieses Vertrages hat die Gesellschaft “Grund” zur Kündigung des
Anstellungsverhältnisses des Geschäftsführer, wenn der Geschäftsführer:

 

14.       Termination With Cause. Executive’s employment may be terminated by
the Company at any time and without observing any notice period with “Cause” for
doing so upon written notice of termination to Executive specifying the date of
termination and the factual circumstances constituting “Cause” for such
termination. For purposes of this Agreement, the Company will have “Cause” to
terminate Executive’s employment if Executive has:

 

 

 

(a)         Bei der Wahrnehmung der Pflichten und Verantwortlichkeiten des
Geschäftsführers grob fahrlässig oder unter vorsätzlicher Pflichtverletzung
gehandelt hat oder sich geweigert hat, die rechtmäßigen Weisungen der
Gesellschaft oder die Bedingungen dieses Vertrages zu befolgen oder einzuhalten,
sofern diese Weigerung nicht primär auf der gutgläubigen Einhaltung geltender
gesetzlicher oder ethischer Normen seitens des Geschäftsführers beruht; oder

 

(a)         Acted with gross neglect or willful misconduct in the discharge of
Executive’s duties and responsibilities or refused to follow or comply with the
lawful direction of the Company or the terms and conditions of this Agreement,
provided such refusal is not based primarily on Executive’s good faith
compliance with applicable legal or ethical standards; or

 

 

 

(b)         Verhaltensweisen geduldet oder sich an Verhaltensweisen beteiligt
hat, die unehrlich, betrügerisch, rechtswidrig (auf Ebene einer Straftat),
unethisch, moralisch verwerflich oder in anderer Hinsicht unrechtmäßig sind und
ein Verhalten beinhalten, das die Gesellschaft, die mit der Gesellschaft
verbundenen Unternehmen oder ihre bzw. deren Geschäftsführer oder
Verwaltungsratsmitglieder in Verlegenheit bringen oder der Lächerlichkeit
preisgeben könnte; oder

 

(b)         Acquiesced or participated in any conduct that is dishonest,
fraudulent, illegal (at the felony level), unethical, involves moral turpitude
or is otherwise illegal and involves conduct that has the potential, in the
Company’s reasonable opinion, to cause the Company, its affiliated companies, or
its or their officers or its directors embarrassment or ridicule; or

 

--------------------------------------------------------------------------------


 

(c)   gegen eine wesentliche Vorgabe einer Richtlinie der Gesellschaft oder
eines Verfahrens oder einer Richtlinie eines verbundenen Unternehmens, die für
den Geschäftsführer gilt, verstoßen hat; oder

 

(c)   Violated a material requirement of any Company policy or procedure or
policy or procedure of an affiliated company that applies to Executive; or

 

 

 

(d)   ohne ordnungsgemäße Genehmigung Geschäftsgeheimnisse oder andere
vertrauliche Informationen der Gesellschaft oder eines ihrer verbundenen
Unternehmen weitergegeben hat; oder

 

(d)   Disclosed without proper authorization any trade secrets or other
confidential information of the Company or any of its affiliated companies; or

 

 

 

(e)   eine Handlung vorgenommen hat, die nach begründeter Auffassung der
Gesellschaft deren besten Interessen zuwiderläuft oder eine mögliche zivil- oder
strafrechtliche Haftung der Gesellschaft, die mit der Gesellschaft verbundenen
Unternehmen oder ihrer bzw. deren Geschäftsführer oder Verwaltungsratsmitglieder
bewirken könnte, unter dem Vorbehalt, dass derartige Handlungen keinen Grund für
eine Kündigung aus wichtigem Grunde darstellen, wenn der Geschäftsführer
gutgläubig unter Einhaltung geltender gesetzlicher oder ethischer Normen
handelte.

 

(e)   Engaged in any act that, in the reasonable opinion of the Company, is
contrary to its best interests or would hold the Company, its affiliated
companies, or its or their officers or directors up to probable civil or
criminal liability, provided that, if Executive acts in good faith in compliance
with applicable legal or ethical standards, such actions shall not be grounds
for termination for Cause.

 

 

 

Bei Kündigung des Anstellungsverhältnisses des Geschäftsführers aus wichtigem
Grunde hat der Geschäftsführer nur Anspruch auf die Vergütung, Nebenleistungen
und Vergünstigungen, die bis zum Datum des Wirksamwerdens der Kündigung gezahlt
oder erworben wurden. Soweit eine Verletzung im Sinne dieses Abschnitts von dem
Geschäftsführer unverzüglich beseitigt werden kann (oder innerhalb einer
angemessenen Frist zur Zufriedenheit der Gesellschaft beseitigt werden kann),
vereinbart die Gesellschaft, dem Geschäftsführer angemessen Gelegenheit zur
Beseitigung dieser Verletzung zu

 

Upon the termination of Executive’s employment for Cause, Executive shall only
be entitled to such compensation, benefits, and perquisites that have been paid
or accrued as of the effective date of termination. To the extent any violation
according to this Section is capable of being promptly cured by Executive (or
cured within a reasonable period to the Company’s satisfaction), the Company
agrees to provide Executive with a reasonable opportunity to so cure such
defect. Absent written mutual agreement otherwise, the Parties agree in advance
that it is not possible for Executive to cure any violations according to sub-

 

--------------------------------------------------------------------------------


 

geben. Für den Fall, dass keine andere schriftliche Vereinbarung getroffen wird,
vereinbaren die Partei im Voraus, dass der Geschäftsführer keine Verletzungen
gemäß Unterabschnitten (b) bis (d) beseitigen kann und ihm daher in diesen
Fällen keine Gelegenheit zur Beseitigung derselben gegeben werden muss.

 

section (b) or (d) and, therefore, no opportunity for cure need be provided in
those circumstances.

 

 

 

15.  Freistellung. Nach einer Kündigung gemäß vorstehendem Abschnitt 13 ist die
Gesellschaft, unabhängig davon, welche Seite die Kündigung ausgesprochen hat,
jederzeit berechtigt, den Geschäftsführer bis zum Ende dieses Vertrages von
seinen Arbeitspflichten zu entbinden (“Freistellung”). Während der Freistellung
ist der Geschäftsführer weiterhin an alle anderen in diesem Vertrag vorgesehenen
Verpflichtungen gebunden und bezieht sein Grundgehalt zuzüglich 50 % jeglicher
Vergütung gemäß dem STIC-Programm für die jeweilige Dauer der Freistellung. Die
Freistellungszeit wird mit ausstehenden Urlaubsansprüchen verrechnet.

 

15.  Garden Leave. Following a notice of termination according to Section 13
above, irrespective from which side, the Company is at any time entitled to
release Executive from his duties to perform his work until this Agreement
terminates (“Garden Leave”). During the Garden Leave Executive is still bound to
all other obligations stipulated in this Agreement and will be paid his Base
Salary plus 50 % of any STIC remuneration attributable to the period. The Garden
Leave will be set off against open vacation claims.

 

 

 

16.  Beendigung infolge Tod oder Arbeitsunfähigkeit. Falls der Geschäftsführer
während der Laufzeit dieses Vertrages verstirbt oder arbeitsunfähig wird, endet
dieser Vertrag automatisch am Datum des Todes oder dieser Arbeitsunfähigkeit.
Für die Zwecke dieses Vertrages wird unterstellt, dass der Geschäftsführer
“arbeitsunfähig” ist, wenn die Gesellschaft feststellt oder wenn der
Geschäftsführer einräumt, dass der Geschäftsführer die wesentlichen Aufgaben der
Position des Geschäftsführers infolge einer körperlichen oder mentalen
Beeinträchtigung nicht wahrnehmen kann

 

16.  Termination Due to Death or Disability. In the event Executive dies or
suffers a disability (as defined below) during the term of employment, this
Agreement shall automatically be terminated on the date of such death or on
account of such disability. For purposes of this Agreement, Executive shall be
considered to have suffered a “disability” upon a determination by the Company,
or an admission by Executive, that Executive cannot perform the essential
functions of Executive’s position as a result of physical or mental incapacity
and the occurrence of one or

 

--------------------------------------------------------------------------------


 

und wenn einer oder mehrere der folgenden Umstände eintreten:

 

more of the following events:

 

 

 

(a)   Der Geschäftsführer hat Anspruch auf oder erhält Leistungen im Rahmen
einer Arbeitsunfähigkeitsversicherung, da gemäß dieser Versicherung festgestellt
wird, dass der Geschäftsführer dauerhaft arbeitsunfähig ist;

 

(a)   Executive becomes eligible for or receives any benefits pursuant to any
disability insurance policy as a result of a determination under such policy
that Executive is permanently disabled;

 

 

 

(b)   Der Geschäftsführer hat Anspruch auf oder erhält Leistungen wegen
Erwerbsunfähigkeit von einer öffentlichen Sozialversicherung; oder

 

(b)   Executive becomes eligible for or receives any disability benefits from
the public Social Security Insurance; or

 

 

 

(c)   Die Gesellschaft entscheidet gutgläubig, dass der Geschäftsführer aufgrund
einer körperlichen oder mentalen Behinderung nicht in der Lage ist und
wahrscheinlich dauerhaft nicht in der Lage sein wird, die wesentlichen Aufgaben
und Verantwortlichkeiten des Geschäftsführers im Rahmen dieses Vertrages auf
Vollzeitbasis mit oder ohne behindertengerechte Arbeitsplatzgestaltung
wahrzunehmen.

 

(c)   a good faith determination by the Company that Executive is and will
likely remain unable to perform the essential functions of Executive’s duties or
responsibilities hereunder on a full-time basis, with or without reasonable
accommodation, as a result of any mental or physical impairment.

 

 

 

Im Falle der Beendigung des Anstellungsverhältnisses des Geschäftsführers
aufgrund von Arbeitsunfähigkeit hat der Geschäftsführer nur Anspruch auf die
Vergütung, Nebenleistungen und Vergünstigungen, die mit Wirkung bis zum Datum
der Beendigung Kündigung gezahlt oder erworben wurden.

 

In the event of the termination of Executive’s employment on account of
disability, Executive shall be entitled only to such compensation, benefits and
perquisites as shall have been paid or accrued as of the date of such
termination.

 

 

 

Im Falle der Beendigung dieses Vertrages durch Tod des Geschäftsführers zahlt
die Gesellschaft das Grundgehalt gemäß Abschnitt 6 (a) an die
unterhaltsberechtigten Hinterbliebenen des Geschäftsführers als Gesamtgläubiger
bis zum Ablauf von 6 Monaten nach dem Sterbemonat.

 

In case of a termination of this Agreement due to death of the Executive, the
Company continues to pay the base salary according to Section 6 (a) to the
surviving dependents entitled to maintenance as joint credit ors until the
expiry of 6 months following the month of death.

 

--------------------------------------------------------------------------------


 

17.  Vertrauliche Informationen. Eigentum der Gesellschaft. Der Geschäftsführer
bestätigt, dass der Geschäftsführer aufgrund seiner Anstellung durch die
Gesellschaft und/oder eines ihrer verbundenen Unternehmen Zugang zu
vertraulichen Informationen von Hillenbrand, Inc., der Gesellschaft und aller
ihrer verbundenen Unternehmen hat oder haben wird, u. a. einschließlich
Informationen und Kenntnisse in Bezug auf Geschäftsstrategien, finanzielle
Ergebnisse, Produkte, Erfindungen, Entdeckungen, Verbesserungen, Innovationen,
Konzeptionen, Ideen, Geschäftsgeheimnisse, proprietäre Informationen,
Herstellung, Verpackung, Werbung, Vertrieb und Verkaufsmethoden, Kunden- und
Klientenlisten sowie Beziehungen zwischen der Gesellschaft und ihren jeweiligen
Händlern, Vertriebspartnern, Außendienstmitarbeitern, Großhändlern, Kunden,
Klienten, Lieferanten und anderen, die geschäftliche Beziehungen mit diesen
unterhalten (“vertrauliche Informationen”). Der Geschäftsführer bestätigt
ferner, dass diese vertraulichen Informationen ein wertvolles und einzigartiges
Gut der Gesellschaft und ihrer verbundenen Unternehmen darstellen. Der
Geschäftsführer verspricht, dass der Geschäftsführer sowohl während und
jederzeit nach seiner Anstellung durch die Gesellschaft oder eines ihrer
verbundenen Unternehmen ohne die vorherige schriftliche Genehmigung der
Gesellschaft keine dieser vertraulichen Informationen an irgendeine Person oder
irgendein Unternehmen weitergeben wird oder jegliche dieser vertraulichen
Informationen zum Vorteil des Geschäftsführers oder einer anderen Person oder
eines anderen Unternehmens nutzen wird (außer, in beiden Fällen, soweit die

 

17.  Confidential Information; Company Property. Executive acknowledges that, by
reason of Executive’s employment by the Company and/or any of its affiliated
companies, Executive has had and/or will have access to confidential information
of Hillenbrand, Inc., the Company and all their affiliated companies, including,
without limitation, information and knowledge pertaining to business strategies,
financial performance, products, inventions, discoveries, improvements,
innovations, designs, ideas, trade secrets, proprietary information,
manufacturing, packaging, advertising, distribution and sales methods, customer
and client lists, and relationships among and between the Company and its
affiliated companies and their respective dealers, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). Executive also
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and its affiliated companies. Executive promises that, both
during and at all times after the period during which Executive is employed by
the Company or any of its affiliated companies, Executive will not disclose any
such Confidential Information to any person or entity or use any such
Confidential Information for the benefit of Executive or any other person or
entity (except in either case as Executive’s duties as an employee of the
Company may require) without the prior written authorization of the Company. In
this regard, and in order to comply with Executive’s obligations regarding the
non-use and non-disclosure of Confidential

 

--------------------------------------------------------------------------------


 

Pflichten des Geschäftsführers als Angestellter der Gesellschaft dies ggf.
erfordern). Der Geschäftsführer verspricht diesbezüglich und zwecks Einhaltung
der Pflichten des Geschäftsführers bezüglich der Nichtnutzung und
Nichtweitergabe von vertraulichen Informationen, dass der Geschäftsführer in
keiner Funktion Beratung oder Dienstleistungen für irgendeine Person oder
irgendein Unternehmen erbringen wird, falls die im Besitz des Geschäftsführers
befindlichen vertraulichen Informationen im Wettbewerb mit der Gesellschaft oder
einem ihrer verbundenen Unternehmen oder in anderer Hinsicht für diese Person
oder dieses Unternehmen nützlich oder von Vorteil wären. Die Bestimmungen in
diesem Abschnitt und diesem Vertrag in Bezug auf “vertrauliche Informationen”
sollen ergänzend und zusätzlich zu und nicht anstelle oder unter Einschränkung
von Schutzbestimmungen und Rechtsbehelfen bezüglich Missbrauch oder
widerrechtlicher Aneignung, die nach geltendem Recht für die
Geschäftsgeheimnisse der Gesellschaft und ihrer verbundenen Unternehmen zur
Verfügung stehen, gelten.

 

Information, Executive promises that Executive will not provide advice or
services to any person or entity, in any capacity whatsoever, if the
Confidential Information possessed by Executive would be useful or of benefit to
such person or entity in competing against the Company or any of its affiliated
entities or otherwise. The provisions in this Section and this Agreement
regarding “Confidential Information” are intended to be supplemental and in
addition to, and are not intended to be in lieu or in any way a limitation of,
the protections afforded by, and remedies for misuse or misappropriation
available under, applicable law regarding the trade secrets of the Company and
its affiliated companies.

 

 

 

Der Geschäftsführer darf, außer bei der Wahrnehmung seiner Aufgaben oder mit
Genehmigung der Gesellschaft, Eigentum oder Informationen der Gesellschaft oder
ihrer verbundenen Unternehmen nicht aus den Räumlichkeiten der Gesellschaft
entnehmen. Der Geschäftsführer hat innerhalb von sieben (7) Tagen nach
Beendigung des Anstellungsverhältnisses des Geschäftsführers aus jeglichem
Grunde sämtliches Eigentum und sämtliche Informationen der Gesellschaft oder
ihrer verbundenen Unternehmen zurückzugeben. Auf Wunsch der Gesellschaft hat der
Geschäftsführer schriftlich zu bestätigen, dass alle Kopien

 

Executive shall not remove any property or information of Company or its
affiliated companies from the Company’s premises, except in discharge of
Executive’s duties or when otherwise authorized by the Company. Executive shall
return all of the Company’s or its affiliated companies’ property and
information within seven (7) days following the cessation of Executive’s
employment for any reason. Upon request by the Company, Executive shall certify
in writing that all copies of information subject to this Agreement located on
Executive’s computers or other electronic storage

 

--------------------------------------------------------------------------------


 

von Informationen, die diesem Vertrag unterliegen, von den Computern und anderen
elektronischen Speichergeräten des Geschäftsführers dauerhaft gelöscht wurden;
unter dem Vorbehalt, dass der Geschäftsführer Kopien der Personalakte und
Unterlagen in Bezug auf Personalvorsorgepläne und Versicherungspläne, die für
den Geschäftsführer gelten sowie Gehaltsnachweise, soweit diese für die
Erstellung der persönlichen Einkommenssteuererklärung des Geschäftsführers
erforderlich sind, aufbewahren darf.

 

devices have been permanently deleted; provided, that Executive may retain
copies of Executive’s personnel file and documents relating to employee benefit
programs or insurance plans applicable to Executive and income records to the
extent necessary for Executive to prepare individual tax returns.

 

 

 

18.  Wettbewerbsverbot. Der Geschäftsführer verspricht, dass der Geschäftsführer
während der Dauer seiner Anstellung bei der Gesellschaft oder einem ihrer
verbundenen Unternehmen und während eines Zeitraums von 12 Monaten danach außer
in seiner Funktion als Angestellter der Gesellschaft oder eines ihrer
verbundenen Unternehmen oder mit der vorherigen schriftlichen Genehmigung der
Gesellschaft weder direkt noch indirekt ein Geschäft oder Unternehmen, das
(a) im Bereich des Entwurfs, der Konstruktion, der Herstellung, der Vermarktung,
des Verkaufs oder des Vertriebs von Produkten oder Dienstleistungen tätig ist,
die mit jeglichen Produkten, die von der Gesellschaft oder einem ihrer
verbundenen Unternehmen innerhalb des Jahres vor der Beendigung des
Anstellungsverhältnisses des Geschäftsführers entworfen, konstruiert,
hergestellt, vermarktet, verkauft oder vertrieben wurden oder deren Entwurf,
Konstruktion, Herstellung, Vermarktung, Verkauf oder Vertrieb die Gesellschaft
oder eines ihrer verbundenen Unternehmen zum Zeitpunkt der

 

18.  Non-Competition. Executive promises that, during the period that Executive
is employed by the Company or any of its affiliated companies and for a time
period of 12 months thereafter, Executive will not, unless acting as an employee
of the Company or any of its affiliated companies or with the prior written
consent of the Company, directly or indirectly, own, manage, operate, finance,
join, control or participate in the ownership, management, operation, financing
or control of, or be connected in a competitive capacity as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise that (a) is engaged in the business of designing,
engineering, manufacturing, marketing, selling or distributing any products or
services that compete with, or are a functional equivalent of or alternative
for, any of the products or services designed, engineered, manufactured,
marketed, sold or distributed by the Company or any of its affiliated companies
within the

 

--------------------------------------------------------------------------------


 

Beendigung des Anstellungsverhältnisses im Sinne hat, konkurrieren oder
funktional gleichwertig sind oder eine Alternative zu diesen darstellen
(“Konkurrenzprodukte”), und (b) innerhalb Deutschlands oder eines anderen
Landes, in dem die Gesellschaft oder eines ihrer verbundenen Unternehmen,
einschließlich Coperion Group, eine dieser Tätigkeiten ausübt oder auszuüben im
Begriff ist, eine derartige Tätigkeit ausübt, besitzen, leiten, betreiben,
finanzieren, in ein solches eintreten oder dieses beherrschen wird oder sich an
dem Eigentum, der Leitung, dem Betrieb, der Finanzierung oder der Beherrschung
desselben beteiligen wird oder in einer konkurrierenden Funktion als leitender
Angesteller, Verwaltungsratsmitglied, Mitarbeiter, Partner, Erfüllungsgehilfe,
Vertreter, Berater oder in anderer Eigenschaft mit einem solchen verbunden sein
wird oder den Namen des Geschäftsführers in Verbindung mit einem solchen nutzen
wird oder dessen Nutzung gestatten wird.

 

year prior to the termination of Executive’s employment or that the Company or
any of its affiliated companies are about to so do at the time of such
termination of employment (the “Competing Products”), and (b) is engaged in any
such activities within Germany or any other country in which the Company or any
of its affiliated companies including Coperion Group engages in or is about to
engage in any of such activities.

 

 

 

Angesichts des nachvertraglichen Wettbewerbsverbots erhält der Geschäftsführer
eine monatliche Entschädigung in Höhe von (i) 50% seines letzten Grundgehalts
zum Zeitpunkt der Beendigung dieses Vertrages zuzüglich (ii) 50 % des im Jahr
der Beendigung des Vertrages gültigen Zielbonus gemäß dem STIC Program zuzüglich
(iii) dem geldwerten Vorteil des dem Geschäftsführer zur Verfügung gestellten
Dienstwagens, abzüglich jeglicher anderen Einkünfte gleich welcher Art, die der
Geschäftsführer während dieses Zeitraums verdient. Auf Anfrage hat der
Geschäftsführer jegliche anderen Einkünfte offen zu legen. Für jede
Zuwiderhandlung gegen das Wettbewerbsverbot hat der Geschäftsführer eine
Vertragsstrafe in

 

In consideration of the post contractual non-compete covenant Executive shall
receive a monthly compensation equivalent to 50 % of the following: (i) his last
monthly base salary at the time of the termination, plus (ii) his targeted STIC
remuneration at the time of termination, plus (iii) the value of his car
allowance (as described above) at the time of termination; less any other income
whatsoever earned by Executive during that time. Upon request, Executive shall
disclose any other income. For each case of a breach of the non-compete
obligation, Executive shall pay to the Company a contractual penalty in the
amount of two times (2x) his last monthly base salary. In case of a continuing
breach, a new breach shall be deemed to occur at the beginning of each

 

--------------------------------------------------------------------------------


 

Höhe des Zweifachen (2-fachen) seines letzten monatlichen Grundgehalts an die
Gesellschaft zu zahlen. Im Falle einer fortlaufenden Zuwiderhandlung wird
unterstellt, dass bei Beginn jedes Kalendermonats eine neue Zuwiderhandlung
eingetreten ist. Die Gesellschaft behält sich das Recht vor, zusätzlichen
Schadenersatz geltend zu machen.

 

calendar month. The Company reserves the right to claim additional damages.

 

 

 

Die Gesellschaft kann jederzeit vor der Kündigung dieses Vertrages einseitig auf
ihre Rechte verzichten und den Geschäftsführer von den Bestimmung der
Wettbewerbsverbotsklausel freistellen, in welchem Falle die Gesellschaft nach
einer Frist von sechs (6) Monaten nach Abgabe der Verzichtserklärung von der
Zahlung der Entschädigung entbunden ist.

 

At any time before the termination of this Agreement the Company may
unilaterally waive its rights and release Executive from the provisions of the
non-compete clause in which event the Company shall be released from paying
compensation after a period of six (6) months following the date the waiver has
been declared.

 

 

 

Soweit nicht anders bestimmt gilt § 74 Handelsgesetzbuch (HGB).

 

As far as not otherwise provided, Section 74 et seqq. of the German Commercial
Code (Handelsgesetzbuch - HGB) shall apply.

 

 

 

19.  Abwerbeverbot. Der Geschäftsführer verspricht, dass der Geschäftsführer
während der Dauer seiner Anstellung bei der Gesellschaft oder einem ihrer
verbundenen Unternehmen und während eines Zeitraums von vierundzwanzig (24)
Monaten danach außer in seiner Funktion als Angestellter der Gesellschaft oder
eines ihrer verbundenen Unternehmen oder mit der vorherigen schriftlichen
Genehmigung der Gesellschaft weder (a) direkt noch indirekt für irgendwelche
Zwecke, die den Entwurf, die Konstruktion, die Herstellung, die Vermarktung, den
Verkauf oder den Vertrieb von Konkurrenzprodukten betreffen, jegliche Personen,
Firmen, Unternehmen oder andere Organisationen aufsuchen oder

 

19.  No Solicitation. Executive promises that, during the period that Executive
is employed by the Company or any of its affiliated companies and for
twenty-four (24) months thereafter, Executive will not, unless acting as an
employee of the Company or any of its affiliated companies or with the prior
written consent of the Company, (i) call on or solicit, either directly or
indirectly, for any purposes involving the designing, engineering,
manufacturing, marketing, selling, purchasing or distributing of any Competing
Products, any person, firm, corporation or other entity who or which is or had
been, at the time of or within two years prior to the termination of Executive’s
employment by the

 

--------------------------------------------------------------------------------


 

abwerben wird, die zum Zeitpunkt oder innerhalb von zwei Jahren vor der
Kündigung des Anstellungsverhältnisses des Geschäftsführers durch die
Gesellschaft Kunden der Gesellschaft oder eines ihrer verbundenen Unternehmen
sind oder waren oder (ii) wissentlich Personen, die Angestellte der Gesellschaft
oder eines ihrer verbundenen Unternehmen sind oder innerhalb der sechs Monate
vor der Kündigung des Anstellungsverhältnisses des Geschäftsführers waren, zum
Zwecke der Anstellung oder anderweitig für die Durchführung von Beratung und
Dienstleistungen abwerben wird.

 

Company, a customer of the Company or any of its affiliated companies, or
(ii) knowingly solicit for employment, or otherwise for the providing of advice
or services, any person who is an employee of the Company or any of its
affiliated companies or who was such an employee within six months prior to
Executive’s termination of employment.

 

 

 

20.  Fortdauernde Wirkung der restriktiven Bestimmungen. Die Wirksamkeit der
Verpflichtungen des Geschäftsführers gemäß Abschnitten 17, 18 und 19 überdauert
die Kündigung dieses Vertrages und die Kündigung des Anstellungsverhältnisses
des Geschäftsführers aus jeglichem Grunde, u. a. einschließlich einer
ordentlichen Kündigung dieses Anstellungsverhältnisses durch die Gesellschaft.
Ein Verstoß gegen vertragliche, gesetzliche oder andere Pflichten der
Gesellschaft gegenüber dem Geschäftsführer führt weder dazu, dass der
Geschäftsführer von der Einhaltung seiner Verpflichtungen im Rahmen dieser
Abschnitte entbunden wird oder dass diese aufgehoben werden noch ergibt sich
daraus eine Einrede gegen eine Unterlassungs- oder andere Verfügung oder der
Ausschluss der Beantragung derselben durch die Gesellschaft im Falle eines
Verstoßes oder drohenden Verstoßes gegen diese Verpflichtungen seitens des
Geschäftsführer.

 

20.  Survival of Restrictive Covenants. The obligations of Executive under
Sections 17, 18 and 19 shall survive the termination of this Agreement and the
termination of Executive’s employment for any reason, including without
limitation a termination of such employment by the Company without Cause. A
breach by the Company of any contractual, statutory or other obligation to
Executive shall not excuse compliance with or terminate Executive’s obligations
under those Sections or otherwise provide a defense to or preclude the Company
from seeking injunctive or other relief in the event of a breach or threatened
breach of those obligations by Executive.

 

--------------------------------------------------------------------------------


 

21.  Durchsetzung/Unterlassungsverfügung. Der Geschäftsführer und die
Gesellschaft stimmen überein, dass die Ermittlung des Schadens für die
Gesellschaft oder eines ihrer verbundenen Unternehmen infolge eines Verstoßes
gegen die Bestimmungen der Abschnitte 17, 18 und 19 schwierig wäre, dass der
mögliche Schaden jedoch groß, nicht kalkulierbar und irreparabel wäre und dass
finanzieller Schadenersatz allein eine inadäquate Abhilfemaßnahme darstellen
würde. Daher willigt der Geschäftsführer ein, dass die Gesellschaft berechtigt
ist, bei jedem zuständigen Gericht eine unmittelbare Unterlassungsverfügung
gegen diese Zuwiderhandlung zu beantragen, und der Geschäftsführer verzichtet
auf das Recht, in einem von der Gesellschaft oder einem ihrer verbundenen
Unternehmen angestrengten Verfahren zur Durchsetzung dieses Vertrages als
Gegenvorbringen oder in anderer Weise geltend zu machen, dass der Gesellschaft
oder einem ihrer verbundenen Unternehmen ein geeignetes Rechtsmittel zur
Verfügung stehe oder dass dieser durch einen Verstoß oder drohenden Verstoß
gegen eine dieser Bestimmungen durch den Geschäftsführer kein irreparabler
Schaden zugefügt worden sei oder zugefügt würde. Bei den vorstehend
beschriebenen Rechtsmitteln handelt es sich nicht um die ausschließlichen
Rechtsmittel, und die Gesellschaft kann jegliche weiteren Rechtsmittel einlegen,
die ihr laut Gesetz oder Billigkeitsrecht zur Verfügung stehen, wie
beispielsweise gesetzliche Rechtsmittel bezüglich widerrechtlicher Aneignung von
Geschäftsgeheimnissen, und einschließlich der Beitreibung von Schadenersatz. Bei
jeglichen Klagen, die zur Durchsetzung der Bestimmungen der Abschnitte 17, 17
und 17 angestrengt werden, hat die obsiegende Partei zusätzlich zu jeglichen
anderen ihr zugesprochenen Beträgen Anspruch auf

 

21.  Enforcement/Injunctive Relief. Executive and the Company stipulate and
agree that it would be difficult to measure any damages to the Company or any of
its affiliated companies resulting from a breach of any of the provisions of
Sections 17, 18 and 19, but that the potential for damages in such event would
be great, incalculable and irremediable, and that monetary damages alone would
be an inadequate remedy. Accordingly, Executive agrees that the Company shall be
entitled to immediate injunctive relief against such breach, or threatened
breach, in any court having jurisdiction, and Executive waives the right in any
proceeding to enforce this Agreement by the Company or any of its affiliated
companies to assert as a matter of defense or otherwise that the Company or any
of its affiliated companies has an adequate remedy at law or has not been or
will not be irreparably harmed by a breach or threatened breach by Executive of
any of such provisions. The remedies described above shall not be the exclusive
remedies, and the Company may seek any other remedy available to it either in
law or in equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory
damages. The prevailing Party, in addition to any other award in its favor,
shall be entitled to recover its attorneys’ fees and other costs of litigation
from the non-prevailing Party in any action brought to enforce the provisions of
Sections 17, 17 or 19.

 

--------------------------------------------------------------------------------


 

Erstattung ihrer Rechtsverteidigungskosten und anderen Prozesskosten durch die
unterliegende Partei.

 

 

 

 

 

22.       Angemessenheit und gerichtliche Änderungen der Beschränkungen. Der
Geschäftsführer bestätigt und stimmt zu, dass die Bedingungen der
Beschränkungen, die dem Geschäftsführer in Abschnitten 17, 18 und 18 auferlegt
werden, gerecht und angemessen sind, ihrem Geltungsbereich nach nicht
unverhältnismäßig sind, angemessenerweise notwendig sind, um das Eigentum und
die anderen Interessen der Gesellschaft und der verbundenen Unternehmen zu
schützen und den Geschäftsführer nicht daran hindern, im Falle der Beendigung
des Anstellungsverhältnisses des Geschäftsführers bei der Gesellschaft eine
andere geeignete Stelle anzutreten. Wenn jedoch ein zuständiges Gericht
entscheidet, dass der Geltungsbereich jeglicher in Abschnitten 17, 18 und 19
enthaltenen Bestimmungen zu weitgefasst ist, um die vollständige Durchsetzung
dieser Bestimmungen zu erlauben, sind diese Bestimmungen trotzdem in dem nach
geltendem Recht maximal zulässigen Umfang durchzusetzen, und die Gesellschaft
und der Geschäftsführer beantragen hiermit beide bei einem solchen Gericht, dass
in einem Verfahren zur Durchsetzung dieser Bestimmung eine entsprechende
gerichtliche Änderung dieser Bestimmung vorgenommen wird und stimmen beide einer
solchen gerichtlichen Änderung zu.

 

22.       Reasonableness and Judicial Modification of Restrictions. Executive
acknowledges and agrees that the terms of the restrictions on Executive in
Sections 17, 18 and 19 are fair and reasonable, are not unreasonably broad in
scope, are reasonably necessary to protect the property and other interests of
the Company and the affiliated companies, and will not prevent Executive from
obtaining other suitable employment in the event Executive’s employment with the
Company terminates. Nevertheless, if the scope of any provision contained in
Sections 17, 18 and 19 is deemed by any court having jurisdiction to be too
broad to permit enforcement of such provision to its fullest extent, then such
provision shall nevertheless be enforced to the maximum extent permitted by
applicable law, and the Company and Executive each hereby request any such court
to judicially modify any such provision accordingly, and each consent to such
judicial modification, in any proceeding brought to enforce such provision.

 

 

 

23.       Börsengehandelte Aktien. Durch die Bestimmungen in Abschnitt 18 wird
dem Geschäftsführer nicht untersagt, maximal

 

23.       Publicly Traded Stock. The provisions of Section 18 shall not prohibit
Executive from owning not more than

 

--------------------------------------------------------------------------------


 

ein Prozent (1 %) der umlaufenden Aktien oder anderen Unternehmenswertpapiere
eines Unternehmens, die an einer nationalen Wertpapierbörse oder einem
nationalen Marktsystem gehandelt werden oder notiert sind, zu besitzen.

 

one percent (1%) of the outstanding stock or other corporate security of a
company that is traded or quoted on a national securities exchange or national
market system.

 

 

 

24.       Rechtswahl, Vertragssprache. Dieser Vertrag ist nach deutschem Recht
auszulegen und durchzusetzen. Die maßgebliche und rechtlich bindende Sprache ist
deutsch.

 

24.       Choice of Law; Contractual Language. This Agreement shall be
interpreted, construed and enforced in accordance with the laws of Germany. The
relevant and legally binding language is German.

 

 

 

25.       Salvatorische Klausel. Die Parteien vereinbaren, dass sämtliche
Abschnitte, Sätze, Klauseln, Bedingungen und Bestimmungen dieses Vertrages
trennbar sind und dass, falls ein Teil dieses Vertrages für unwirksam oder nicht
durchsetzbar befunden wird, die übrigen Bestimmungen desselben wirksam bleiben
und im vollen gesetzlich zulässigen Umfang durchzusetzen sind.

 

25.       Severability. The Parties agree that each and every paragraph,
sentence, clause, term and provision of this Agreement is severable and that, in
the event any portion of this Agreement is adjudged to be invalid or
unenforceable, the remaining portions thereof shall remain in effect and be
enforced to the fullest extent permitted by law.

 

 

 

26.       Änderungen und Verzichtserklärungen. Außer soweit in diesem Vertrag
ausdrücklich bestimmt bedürfen Änderungen, Erweiterungen oder
Verzichtserklärungen bezüglich dieses Vertrages oder einer Bestimmung desselben,
einschließlich dieses Abschnitts 26, der Schriftform. Ein Verzicht der
Gesellschaft oder des Geschäftsführers auf Anspruch wegen Verletzung einer
Bestimmung dieses Vertrages ist nicht als ein Verzicht auf Anspruch wegen einer
nachfolgenden Verletzung auszulegen.

 

26.       Amendments and Waivers. Except as specifically provided herein, any
modification, amendment, extension or waiver of this Agreement or any provision
hereof, including this Section 26, must be in writing. A waiver by the Company
or Executive of a breach of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach.

 

--------------------------------------------------------------------------------


 

27.       Für den Geschäftsführer geltende Leitfäden, Richtlinien etc.
Unbeschadet der Bestimmungen dieses Vertrages haben die Gesellschaft und ihre
verbundenen Unternehmen das Recht, bei Veranlassung jegliche
Mitarbeiterleitfäden, -richtlinien oder —verfahren, die für Mitarbeiter
allgemein (einschließlich des Geschäftsführer) gelten, festzulegen, abzuwandeln
oder zu ändern und deren Wirksamkeit aufrechtzuerhalten, und eine derartige
Festlegung, Abwandlung oder Änderung ist uneingeschränkt wirksam, ohne als
Änderung oder Abwandlung dieses Vertrages zu gelten.

 

27.       Executive Manuals, Policies, Etc. Notwithstanding anything in this
Agreement to the contrary, the Company and its affiliated companies shall have
the right from time to time to adopt, modify or amend and maintain in full force
and effect any employee manuals, policies or procedures applicable to employees
generally (including Executive) and any such adoption, modification or amendment
shall be in force and effect without it being considered an amendment or
modification of this Agreement.

 

 

 

28.       Durchsetzung durch verbundene Unternehmen. Die verbundenen Unternehmen
der Gesellschaft sollen im Hinblick auf die Abschnitte 20 — 29, jeweils
einschließlich, Drittbegünstigte sein, soweit für sie relevant, und diese
Abschnitte erstrecken sich auf diese verbundenen Unternehmen und sind durch
diese im eigenen Namen oder durch die Gesellschaft in deren Namen durchsetzbar.

 

28.       Enforcement by Affiliated Companies. The affiliated companies of the
Company are intended to be third party beneficiaries with respect to the
provisions of Sections 20-29, both inclusive, to the extent relevant to them,
and such Sections shall extend to and may be enforced by any of such affiliated
companies in their own names or by the Company on their behalf.

 

 

 

29.       Ersetzung vorhergehender Bedingungen. Mit Wirkung vom Datum des
Inkrafttretens ersetzt dieser Vertrag den vorherigen Anstellungsvertrag, der
hiermit einvernehmlich aufgehoben wird, und der Geschäftsführer bestätigt, dass
sämtliche Ansprüche im Rahmen des vorherigen Anstellungsvertrages ordnungsgemäß
erfüllt wurden. Dasselbe gilt für mündliche oder schriftliche Mitteilungen
(einschließlich, falls anwendbar und soweit im Widerspruch stehend, eines
Angebots der Gesellschaft oder eines verbundenen Unternehmens) bezüglich der
Bedingungen des Anstellungsverhältnisses des Geschäftsführers und anderer
Sachverhalte, die in diesem Vertrag

 

29.       Previous Terms Superseded. As of the Effective Date, this Agreement
replaces the Prior Employment Agreement which hereby is mutually cancelled and
the Executive confirms that all and any claims under the Prior Employment
Agreement have duly been fulfilled. The same applies to oral or written
communications (including, if applicable and to the extent in conflict, an offer
letter with the Company or an affiliated company) regarding the terms of
employment of Executive, and other matters, addressed in this Agreement.
Notwithstanding that statement, the Company and Executive will or may enter into
other written agreements from

 

--------------------------------------------------------------------------------


 

behandelt werden. Unbeschadet dieser Erklärung werden oder können die
Gesellschaft und der Geschäftsführer bei Veranlassung weitere schriftliche
Vereinbarungen über verschiedene Angelegenheiten in Verbindung mit der
Anstellung des Geschäftsführers bei der Gesellschaft abschließen.

 

time to time concerning various matters pertaining to Executive’s employment by
the Company.

 

 

 

Angesichts des Umstands, dass der Geschäftsführer seit dem 01. Januar 2008 bei
Coperion Capital GmbH beschäftigt ist, gilt für die Zwecke der Berechnung der
Betriebszugehörigkeit der 01. Januar 2008 als das Beginn des
Anstellungsverhältnisses mit der Gesellschaft.

 

Given the fact that Executive has been employed with Coperion Capital GmbH since
January 1, 2008, the date of the beginning of employment with the Company for
purposes of applicable length of service calculations is January 1, 2008.

 

--------------------------------------------------------------------------------


 

ZU URKUND DESSEN die Parteien diesen Vertrag am eingangs genannten Datum mit
Wirkung vom Datum des Inkrafttretens unterzeichnet haben.

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the day and
year first above written, to be effective as of the Effective Date.

 

 

 

 

 

 

COPERION CAPITAL GMBH

 

HILLENBRAND GERMANY HOLDING GMBH

 

 

 

 

 

 

 

 

By:

/S/ Joe Raver

 

By:

/S/ Cynthia Lucchese

 

 

 

Hillenbrand Germany Holding GmbH

 

Name: Joe Raver

 

Title: Geschäftsführer

 

Hillenbrand Switzerland GmbH

 

Name: Cynthia Lucchese

 

Title: Authorized Person

 

 

 

(for the purpose of mutual

termination of Prior Employment

Agreement)

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/S/ Thomas Kehl

 

 

Thomas Kehl

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

ANLAGE 1

 

 

 

a.              Entry into, or conclusion, amendment or termination of
agreements between the Company and a shareholder;

 

a.              Abschluss, Abänderung oder Beendigung von Verträgen zwischen der
Gesellschaft und einem Gesellschafter;

 

 

 

b.              Granting of statutorily defined signature authority (Prokura,
Handlungsvollmacht)

 

b.              Bestellung von Prokuristen und Handlungsbevollmächtigten;

 

 

 

c.               Acquisition, encumbrance and sale of real property;

 

c.               Erwerb, Belastung und Verkauf von Grundstücken;

 

 

 

d.              Entry into, or conclusion, amendment or termination of any
contract with close family members;

 

d.              Abschluss, Abänderung oder Beendigung von Verträgen mit nahen
Familienangehörigen;

 

 

 

e.               Granting of loans or credit, with the exception of granting
normal payment terms to customers in the usual course of business of the
Company;

 

e.               Gewährung von Darlehen oder Krediten, mit Ausnahme der
Einräumung von gewöhnlichen Zahlungszielen an Kunden im Rahmen des normalen
Geschäftsgangs der Gesellschaft;

 

 

 

f.                Acquisition or disposal from participations in other
companies, and other mergers, acquisitions, dispositions or business
combinations;

 

f.                Erwerb oder Veräußerung von Beteiligungen an anderen
Unternehmen oder andere Zusammenschlüsse, Erwerbe, Veräußerungen oder
Zusammenlegung von Geschäftsbereichen

 

 

 

g.               Establishment and abandonment of branches;

 

g.               Einrichtung und Auflösung von Zweigniederlassungen;

 

 

 

h.              Sale of all or parts of Company’s business;

 

h.              Verkauf eines Teils oder des gesamten Geschäfts der
Gesellschaft;

 

 

 

i.                  Entry into of financing arrangements in excess of EUR
750,000;

 

i.                  Abschluss von Finanzierungsverträgen oberhalb

 

--------------------------------------------------------------------------------


 

 

 

von EUR 750.000

 

 

 

j.                 Matters of litigation (including but not limited to
settlement), other than with respect to ordinary labor matters.

 

j.                   Rechtsstreitigkeiten (einschließlich Vergleiche) außer
normale arbeitsgerichtliche Streitigkeiten.

 

--------------------------------------------------------------------------------